Citation Nr: 1231428	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  08-32 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disability as secondary to service-connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to October 1952.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This matter was last before the Board in November 2011 at which time it was remanded for further development.  That development has been completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

It has not been shown by competent and probative evidence that the Veteran incurred a heart disability in service, that a heart disability is attributable directly his service-connected anxiety disorder or that a heart disability is aggravated by his service-connected anxiety disorder.


CONCLUSION OF LAW

Service connection for a heart disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in June 2005 and March 2006.

VA has obtained the Veteran's service treatment records, VA records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination and obtained a medical opinion as to the etiology of his claimed disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms history and his contentions regarding secondary service connection.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id. at 448; see also 38 C.F.R. § 3.322.  The Board notes that 38 C.F.R. § 3.310, the regulation which governs claims for secondary service connection, was amended during the course of the Veteran's claim and appeal.  The intended effect of this amendment was to conform VA regulations to the Allen decision.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  However, given the possibility that these changes could potentially be interpreted as substantive, and because the Veteran's claim was pending before the regulatory change was made, the Board will apply the version of 38 C.F.R. § 3.310 that was in effect before the change, which arguably favors the claimant.  Accordingly, the Board will evaluate the claimed disability, irrespective of any baseline.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran does not contend that he incurred a heart disability directly in service.  In this regard, the Board notes that a review of his service treatment records discloses no complaints or assessments regarding the heart.  The Veteran was treated for an anxiety reaction in service.  A related May 1952 chest X-ray related to this treatment was notably normal.  At separation, examination of the heart and vascular system was normal and his blood pressure measured 102/68.  See October 1952 report of medical examination.  

The Veteran rather asserts that he has a heart disability that was either caused or aggravated by his service-connected anxiety disorder.  He particularly attributes his cardiac condition to the stress caused by this disorder.  

In April 1953 the Veteran received a VA psychiatric examination.  Notably, examination of the cardiovascular system was normal at that time.  

The earliest evidence pertaining to the heart appears in January and February 1976 records from the Columbus-Cuneo Medical Center pertaining to "severe chest pain rule out myocardial infarction."  At this time, the Veteran complained of severe chest pain.  An EKG was normal and the Veteran was discharged with an assessment of acute gouty arthritis.  The Veteran was notably treated with Valium before being discharged.  

A December 1983 discharge summary from Columbus-Cuneo notes that the Veteran had a history of hypertension for 5 years, was obese, and had a history of occasional chest pain for 2 years.  At this time, the Veteran was assessed as having severe recurrent chest pain and severe coronary artery disease, arterial hypertension.  Subsequent records from this provider note similar complaints and impressions.  

Contained within the claims file are records from Gottlieb Memorial Hospital.  These records document an assessment of chest pain and coronary artery disease.  The do not purport to attribute the diagnosed condition to service or any service-connected disability.

A review of the record discloses a May 6, 1995, letter from Dr. R.S.  In this letter, Dr. S. notes that he had treated the Veteran for 20 years and noted that he had anxiety and coronary artery disease and a history of myocardial infarction.  Dr. S. relates in this letter that he was "sure his service experience could have adversely affected" the Veteran throughout his life. 

In June 2005 the Veteran asserted that service connection was warranted for a heart condition.  In this regard, he related that it was his belief that all of the stress that he had due to his service-connected anxiety had caused severe problems with his heart.  He noted that he had had a by-pass as recently as 2003.   

In January 2006 the Veteran received a VA psychiatric examination related to his service-connected anxiety disorder.  At this examination the Veteran apparently sought an opinion on a relationship between his cardiac disease and his anxiety disorder.  The examiner, who held a MD and reviewed the claims file, related that in their opinion "it is more likely than not that the heart disease has been negatively affected by the psychosocial stress that is service[-]connected."  The examiner observed that "[p]sychosocial factors may contribute to the early development of atherosclerosis as well as to the acute precipitation of myocardial infarction and sudden death." (Emphasis added).  She further noted that the "link between psychologic stress and atherosclerosis may be both direct . . . and indirect, via aggravation of traditional risk factors." (Emphasis added)

The examiner qualified her opinion by relating that she was not a cardiologist and that she did not feel qualified to state whether the "psychological stress" is a greater risk factor than cholesterol, high blood pressure, smoking and obesity, all of which the Veteran suffered from.   

Also of record is a letter from Dr. D. dated in April 2006, that the Veteran apparently solicited and submitted in support of his claim.  In this letter, Dr. D. relates that the Veteran's anxiety disorder was not a significant risk factor for coronary artery disease when compared to his elevated cholesterol, hypertension, smoking, obesity, diabetes and family history.  Dr. D. rather indicated that it was more likely than not that the anxiety disorder was not a significant risk factor in this regard.  

In a March 2007 letter the Veteran's representative elaborated on their reasons for disagreeing with the RO's denial in this case.  The representative asserted that the May 1995 letter from Dr. S. was enough to substantiate the claim and that the April 2006 opinion from Dr. D. carried no weight as it was not based upon a review of the claims file.  

In an April 2007 communication the Veteran's representative submitted a copy of the Federal Register dated in June 2005 relating to posttraumatic stress disorder (PTSD) and an associated high risk for the development of cardiovascular disease, particularly in prisoners of war and in veterans suffering from other psychiatric disorders or inflammatory disease in addition to PTSD.  The representative asserts that this is positive evidence in support of this claim.  

In January 2012, in accordance with the Board's remand directives, the Veteran was provided a VA examination by a cardiologist, notably Dr. D., the author of the April 2006 letter.  The report of the examination notes that the claims file was reviewed in conjunction therewith and reveals diagnoses of acute, sub acute, or old myocardial infarction, coronary artery disease and atrial fibrillation.  The examiner particularly noted that they were asked to determine whether any heart condition had been either caused or aggravated by the service-connected anxiety disorder and the aforementioned 1976 treatment note documenting the prescription of Valium in conjunction with the cardiac complaints.  

Based upon a review of the file, etc., the examiner concluded that the Veteran's claimed condition was less likely than not incurred in service.  In this regard, the examiner noted that the Veteran's hyperlipidemia and hypertension were the likely cause of coronary artery disease.  

In terms of secondary service connection, the examiner also rendered a negative opinion stating that the claimed condition was less likely than not due to or a result of the service-connected anxiety.  In terms of rationale, the examiner explained that there existed no solid medical evidence that anxiety neurosis is the proximate cause of the claimed disorders and that the use of Valium in 1976 for chest pain was likely unrelated to his heart condition and more likely related to an attempt to control chest pain associated with a panic attack.  The examiner noted in particular that the Veteran had had no consistent treatment for heart disease until the mid 1980s.  With respect to aggravation, the examiner explained that there was no evidence based on medical literature that firmly supported anxiety neurosis as a factor that promoted the progression of coronary artery disease beyond its normal progression due to aging and continued hyperlipidemia and chronic hypertension.  

As noted above, the Veteran does not contend and the evidence does not indicate that he incurred a heart disability in service or that one is otherwise attributable thereto.  There is no evidence or complaints regarding any cardiac condition in service and no indication that hypertension, one of the Veteran's risk factors, was assessed or manifested in service.  VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Accordingly, service connection cannot be established on a direct basis.  Gilbert, supra.  

Resolution of this claim depends largely on the weight to be assigned to the medical opinions of record regarding secondary service connection.  This is clearly a complex question and the Veteran, as a lay person, is not competent to address it.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  In this regard, the Veteran's representative asserts that the May 6, 1995, letter and January 2006 VA opinion are sufficient to grant the claim and that Dr. D.'s VA opinions are outweighed thereby.  

The Board finds that the opinion proffered by Dr. D.'s substantially outweigh the May 6, 1995, and January 2006 opinions.  In this regard, the Board observes that it may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The probative value of a medical opinion is also based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The May 1995 letter is vague and does not directly address whether service-connected anxiety either caused or aggravated a heart disability, but rather only asserts that the Veteran's anxiety had affected him throughout his life.  The January 2006 opinion carries some weight to the extent it asserts that the Veteran's "psychological stress" was a factor in his cardiac disease; however, it is substantially outweighed by the opinion of the January 2012 examiner, who specializes in cardiology and found no medical evidence of any such association.  By the January 2006 examiner's admission, she was not as qualified to render an opinion as to whether psychological stress would be a greater risk factor than other risk factors.  In provided her rationale, the examiner couched her opinion in terms of speculative language noting that there "may be" a relationship between psychologic stress and various cardiac conditions.  The Board observes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

On the other hand, the VA opinions were offered by a cardiologist that had the benefit of reviewing the claims file and who offered substantial rationale indicating that there was no medical evidence to support the Veteran's contentions regarding secondary causation or aggravation.  In contrast to the January 2006 opinion, Dr. D. was definitive in his conclusion that there was no aggravation of the Veteran's cardiac condition by his service connected psychiatric disorder.  Accordingly, the Board finds that Dr. D.'s VA opinions are the most probative opinions of record.  

The Board notes that Dr. D.'s first opinion was not based upon a review of the claims file.  However, Dr. D. conducted the January 2012 examination and after a full review thereof rendered an identical negative opinion.  Accordingly, Dr. D.'s opinions are adequate.  Barr, supra; Stefl, supra. 

The Board also notes that the representative asserts that the aforementioned Federal Register publication is sufficient to grant the claim.  In this regard, the Board finds that any suggestion of aggravation conveyed by this publication is likewise substantially outweighed by the VA opinions which address the specific facts of the Veteran's case.  Indeed, at most this publication would trigger VA's duty to obtain a medical opinion, which has already been done.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).

In sum, the preponderance of the competent and probative evidence demonstrates that a heart condition first manifested well after service in the 1980s and is not attributable to service or to service-connected anxiety disorder.  Rather, the competent and probative evidence demonstrates that the Veteran's heart disability is attributable to hypertension, obesity, smoking, hyperlipidemia and diabetes mellitus, none of which are service-connected.  Accordingly, the claim must be denied.  Gilbert, supra.

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a heart disability as secondary to service-connected anxiety disorder is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


